Citation Nr: 1135708	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-17 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in April 2011 so that the Veteran could be afforded the hearing he requested.  In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has a history of intravenous and intranasal drug usage.

2.  On August 2, 2006, the Veteran underwent heart surgery at a VA facility and was given a blood transfusion.

3.  The Veteran was diagnosed with hepatitis C in July 2007.

4.  The only medical opinion in this case indicates that it is less likely than not that the Veteran's hepatitis C is due to his heart surgery in 2006.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for benefits under 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An August 2009 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in April 2009.  While the claim has not been readjudicated since the Veteran was provided notice regarding disability ratings and effective dates, there is no prejudice to the Veteran as benefits are being denied and no disability rating or effective date will be assigned.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, a VA examination report, and hearing testimony.

In addition, the Board notes that the case was remanded in April 2011 to provide the Veteran with his requested hearing.  He was afforded a hearing in June 2011.  Accordingly, the requirements of the remand were accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

In pertinent part, 38 U.S.C. § 1151 provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-
   (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or
   (B) an event not reasonably foreseeable.

To establish causation, the evidence must show that the hospital care or medical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and has additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1). 

The proximate cause of additional disability is the action or event that directly caused the additional disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care or medical treatment proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The Veteran alleges that he contracted hepatitis C as a result of VA care.  The Veteran's essential argument is that he was infected with hepatitis C during surgery performed at a VA facility on August 2, 2006, possibly as a result of a blood transfusion.  The Veteran has implied that various VA entities are conspiring against him, and that VA never tested him for hepatitis C shortly before or after a surgery in August 2006 and then would not give him a follow up appointment for a year in an attempt to cover up the fact that he was infected with hepatitis C during his surgery.  He has also implied that VA has fabricated evidence regarding his past use of controlled substances.  

The Veteran's risk factors for contraction of hepatitis C include blood transfusion in August 2006 during heart surgery at VA and intranasal and intravenous drug use.  

While the Veteran's reporting has been somewhat inconsistent, he has clearly reported intranasal and intravenous usage of controlled substances prior to his heart surgery in August 2006.  A December 1993 treatment report shows a provisional diagnosis of intravenous drug abuse after the Veteran reported a history of same.  In May 2005, he reported that he used to do cocaine a long time ago and that he used drugs intravenously sometimes, but not in the last year.  VA treatment records from July 2006 indicate that the Veteran reported having a remote history of intravenous drug abuse.  One report indicates that the Veteran last used intravenous drugs more than 20 years ago.  Another report indicates that the Veteran had a 20 year history of intravenous drug use, as well as smoking cocaine and speed, but that he stopped all drugs one year previously.  In August 2007, after his diagnosis of hepatitis C, the Veteran reported a history of using marijuana, cocaine, methamphetamines and speed, all 1 to 5 times.  He denied ever injecting drugs.  At another appointment he reported using cocaine intermittently from 1980 to 1987.  

On August 2, 2006, the Veteran had a surgical procedure performed.  The procedure was described as a cannulation of the right axillary artery and right femoral artery for bypass, aortic root replacement using #25 Carbomedics Carboseal valsalva aortic valve conduit, tricuspid ring annuloplasty with a #32 Edwards MC3 annuloplasty band.  It was noted that the Veteran gave informed consent after all potential complications, risks, benefits and alternatives were explained in detail.  The Veteran lost an estimated liter of blood during the surgery and was given 2 units of packed red blood cells, 4 units of fresh frozen plasma, and 1 unit of platelets.  Lab studies were performed shortly before and after the Veteran's surgery; however, testing for hepatitis C was not performed.  

Multiple VA reports indicate that the Veteran failed to report for follow up treatment scheduled after his heart surgery.  For example, in October 2006 it was noted that the Veteran was discharged from the hospital on August 10 and was given clinic appointments.  However, he had missed the last 4 scheduled appointments.  The clinician attempted to call the Veteran without success.  

The Veteran was first diagnosed with hepatitis C in July 2007.

A VA examination was performed in June 2008.  The examiner noted the relevant history including the first diagnosis of hepatitis C in June 2007, the history of a blood transfusion in August 2006 during surgery, and the history of drug use.  The Veteran denied any occupational blood exposure.  After a review of the records, the examiner noted that she was unable to document previous negative or positive tests for hepatitis C.  The examiner's impression was that the Veteran had hepatitis C, Genotype 1a, high viral load.  According to the examiner, taking the Veteran's inconsistent history but repeated documentation of positive intravenous drug use, the known fact of the Veteran's blood transfusion and the known odds of transmission of hepatitis C it is her opinion that it is less likely than not that the hepatitis C is due to his heart surgery in 2006.  She explained that up to date reports indicate that the majority of patients infected with hepatitis C in the United States and Europe acquired the disease through intravenous drug use or blood transfusion, the latter of which has become rare since routine testing of the blood supply for hepatitis C was begun.  She noted that the current estimate for the risk of blood product transfusion-transmitted hepatitis C infection is one in 2 million units in the United States.  Moreover, hepatitis C infection has been associated with a history of intranasal cocaine use, presumably due to blood on shared straws.  

To the extent that the Veteran now alleges that he has no history of intranasal and intravenous drug usage, the Board finds his statements to be lacking credibility.  The Veteran has reported such use to multiple clinicians on multiple occasions.  Not until after he contracted hepatitis C did the Veteran claim that he had never injected drugs.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between observations and the date on which the statements were written in weighing credibility).

The risk factors for hepatitis C shown in this case were considered by the VA examiner in June 2008.  The examiner concluded that it is less likely than not that the Veteran acquired hepatitis C as a result of his heart surgery in 2006.  The examiner considered an accurate history in this case and provided a clear rationale for this opinion with reference to up to date medical statistics to support the opinion.  As such, this opinion is afforded high probative value.    

While the Veteran contends that his hepatitis C is due to his treatment at a VA Medical Center, and he has worked as nurse assistant in a nursing home, there is no indication that any training for such renders him capable of providing a probative opinion in a matter requiring medical expertise such as the etiology of hepatitis C.  See Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments).  In any event, the VA examiner, who has greater training and skill in the medical field than the Veteran, considered the Veteran's risk factors, the evidence in the claims file, and medical statistics, and provided a fully informed medical opinion accompanied by adequate reasoning.  Accordingly, such medical opinion is entitled to greater probative weight than the Veteran's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Actual causation is required for benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.361(c)(1).  The preponderance of the competent and probative evidence in this case is against a finding that the Veteran's hepatitis C is the result of his August 2006 surgery and the claim must be denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


